Title: To Benjamin Franklin from Joshua Preble, 16 October 1782
From: Preble, Joshua
To: Franklin, Benjamin


Hond. Sir.
Tenterton October th16 1782
Haveing the Misfortune to be Capturd by the Intriped of Sixty four Guns in the Ship Called the Retaliation Merchantmen my father in Law the Principle Owner Liveing at Newbury Port his Name is Stephen Cross Esqr Hond Sir I am on my Parole of Honour and Should beg the favour of your Kind assistance in Supplying me with ten or twelve Pounds Sir I will Give my Honour that I will remit it to you as Soon as I get my Self Exchang’d and would Pay you what Intrest you think Propper I was Capt of the Ship and Sir My Drawing on you was by my Fathers Desire If incase I was Carried into England my Own father Lives at Falmth Casco Bay in the State of Massachusetts in New England his Name Is Jedediah Preble Esq He is one of the Council at Boston.
Sir I am Your Most Obedient Humble Servant
Joshua Preble
 
Addressed: Honrd Doctor Frankling Esq / at / Paris in France
Notation: J Hall
